SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35-3.0039609.0 COMPANHIA SIDERÚRGICA NACIONAL (“CSN”) pursuant to CVM Instruction 358/02 and complementing the notice to the market disclosed on May 20, 2016, hereby informs its shareholders and the public in general that the Federal Accounting Court ( Tribunal de Contas da União– TCU )'spreliminary injunction that prohibited new transfers of public funds to Transnordestina Logística S.A. (Malha II) by Valec Engenharia, Construções e Ferrovias S.A., Northeast Investment Fund (FINOR), Constitutional for Financing the Northeast (FNE), Northeast Development Fund (FDNE), Brazilian Development Bank (BNDES) and BNDES Participações S.A. – BNDESPar, for the construction works of the Transnordestina railway, was revoked, thus reestablishing the continuity of the scheduled financialcontributions. São Paulo, June 22, 2016. David Moise Salama Investor Relations ExecutiveOfficer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 22, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
